Exhibit 10.5
GENERAL TERMS AND CONDITIONS FOR
RESTRICTED STOCK UNIT AWARDS UNDER THE
DELEK US HOLDINGS, INC. 2016 LONG-TERM INCENTIVE PLAN


Unless otherwise provided in a separate agreement between you and Delek US
Holdings, Inc. (the “Company”), the following terms and conditions apply to your
award of restricted stock units (“RSUs”) under the Delek US Holdings, Inc. 2016
Long-Term Incentive Plan (the “Plan”). The RSU award is made with respect to
shares of the Company’s Common Stock, $0.01 par value (the “Common Stock”), upon
the terms and conditions set forth herein and the Plan. Capitalized terms used
but not defined herein shall have the meanings ascribed to such terms in the
Plan.


1.Award. The Company hereby grants, and you accept, an award of RSUs pursuant to
the Plan. RSUs constitute an unfunded and unsecured promise of the Company to
deliver to you, subject to the satisfaction of vesting conditions and the other
terms and conditions of this Agreement and the Plan, that number of shares of
Common Stock referenced by the RSUs. Until such delivery, you shall have the
rights of a general unsecured creditor of the Company with respect to the RSUs
and shall not have any rights as a stockholder of the Company.


2.     Vesting. All vesting is subject to your continuous employment or other
service with the Company or its affiliates through each applicable vesting date.
You will forfeit the unvested portion of the RSUs upon the termination of your
employment or other service with the Company or its affiliates.


3.    Issuance / Delivery of Shares. Except as otherwise provided herein, a
stock certificate registered in your name representing the shares of Common
Stock referenced by the vested portion of the RSUs shall be issued and delivered
to you promptly following the vesting date. You shall have no right to receive
any dividend or distribution with respect to such shares if the record date for
such dividend or distribution is prior to the vesting date of the RSUs.


4.    Dividend Equivalents. You shall be credited with dividend equivalents for
any cash dividends paid on the number of shares of Common Stock covered by the
RSUs as a cash deferral which deferral shall be settled in cash upon vesting of
the related RSUs, subject to the same terms and conditions as such RSUs.


5.     Withholding / Consents. The delivery of shares of Common Stock
represented by RSUs is conditioned on your satisfaction of any applicable
withholding taxes in accordance with the Plan and any other agreement(s) between
you and the Company. Your rights in respect of the RSUs are conditioned on the
receipt to the full satisfaction of the Company of any required consents that
the Company may determine to be necessary or advisable, including, without
limitation, consents to deductions from wages or other arrangements satisfactory
to the Company.


6.    Nontransferability. You may not pledge, hypothecate or otherwise encumber
the RSUs or subject them to any lien, obligation or liability of yours to any
party (other than the Company or an affiliate thereof), or assign or transfer
(collectively, “Transfer”) by you other than by will or the laws of descent and
distribution or to a beneficiary upon your death. Any attempt by you or any
other person claiming against, through or under you to cause the RSUs or any
part of it to
 
be Transferred in any manner and for any purpose shall be null and void and
without effect upon the Company, you or any other person.


7.    Compliance with Law / Transfer Orders / Legends. The Company will not be
obligated to issue or deliver shares of Common Stock pursuant to this award
unless the issuance and delivery of such shares complies with applicable law,
including, without limitation, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, and the requirements of any stock
exchange or market upon which the Common Stock may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance. All certificates for shares of Common Stock delivered pursuant to
this award shall be subject to such stock-transfer orders and other restrictions
as the Company may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange or
market upon which the Common Stock may then be listed, and any applicable
federal or state securities law. The Company may cause a legend or legends to be
placed on any such certificates to make appropriate reference to such
restrictions.


8.    No Employment or Other Rights. Nothing contained in the Plan or this award
shall confer any right upon you with respect to the continuation of your
employment or other service with the Company or its affiliates or interfere in
any way with the right of the Company and its affiliates at any time to
terminate such employment or other service or to increase or decrease, or
otherwise adjust, the other terms and conditions of your employment or other
service.


9.    Provisions of the Plan / Electronic Delivery. The provisions of the Plan
shall govern if and to the extent that there are inconsistencies between those
provisions and the provisions hereof. As a participant in the Plan, you are
entitled to receive certain information regarding the Plan and its operations
and such information is available to you electronically at
www.benefitsonline.com. You may receive a paper copy of this information at no
cost to you if you contact the Company by telephone at (615) 771-6701 or by
regular United States mail at 7102 Commerce Way, Brentwood, Tennessee 37027. By
accepting this award, you hereby consent to the electronic delivery of the Plan
to you as set forth herein and acknowledge receipt of a copy of the Plan prior
to your acceptance of this award.


10.    Miscellaneous. These terms shall be binding upon and shall inure to the
benefit of you and the Company and our respective successors and permitted
assigns. These terms shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to its principles of conflicts of
law.



Restricted Stock Unit Agreement • Delek US Holdings, Inc. • 2016 Long-Term
Incentive Plan • Page 1 of 1